ALLOWABILITY NOTICE

Pertinent Prior Arts
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure:
Nelson (US 20150305557 A1) discloses, a grill is provided including a base structure.  An upper platen assembly is connected to the base structure and includes an upper grilling plate.  A lower platen assembly is connected to the base structure and includes a lower grilling plate.  A plurality of leveling mechanisms is mounted to the base structure and arranged in contact with the lower grilling plate.  The leveling mechanisms are configured to move the lower grilling plate relative to the upper grilling plate.  At least one grease receptacle has an inboard sidewall and an outboard sidewall connected by a compartment configured to receive grease from a grilling surface of the lower plate.  The inboard sidewall is mounted to the lower grilling plate at or below the grilling surface.
Sykes (US 20140026764 A1) discloses, the grills of the present disclosure provide several devices and methods for ensuring that cooking platens are level and provide the correct amount of pressure when cooking a food product.  In contrast to currently available cooking devices, those of the present disclosure can be automatically leveled on set up, and adjust during or after operation, thus being able to withstand unpredicted events or normal use that may knock the grills out of level.
Jones (US 20140161953 A1) discloses, the grill of the present disclosure provides multiple heating zones within a front-to-back direction of each cooking platen.  Each cooking zone has a heating element associated therewith.  The heating elements can be independently 
Calzada et al. (US 20070254078 A1) discloses, a dual-sided cooking device is provided that determines whether the upper and lower cooking platens are substantially parallel to each other when in a cooking position.  In addition, the method and device in accordance with the invention are capable of identifying a type of food item placed on a lower cooking platen of a two-sided cooking grill.
Reay (US 6614007 B1) discloses, a cooking appliance for grilling food products has a griddle plate and a heating assembly that contains a non-contact infrared heating element to achieve uniform plate temperatures, fast initial warming times and fast recovery times.  The heating element is situated in a cavity formed by thermal insulating material in the assembly.  When the assembly is secured to the griddle plate, there is a space between the heater element and the griddle plate to allow infrared radiation heat transfer to heat the griddle plate.  The insulating material has a relatively high insulating factor so as to minimize heat loss and reduce energy usage.
Harter et al. (US 5847365 A) discloses, a unique instant-on feature for a cooking device that allows microprocessor control of the device after a period of idling.  When activated, the instant-on enabler switch sends a signal to the microprocessor, which checks an internal clock to determine the amount of time the device has remained idle since the last cook cycle.  This information is sent back to the instant-on enabler switch, which then selects among an appropriate array of cooking times.  These times, longer than the initial pre-set cooking time, are .
Sherman et al. (US 4913040 A) discloses, a cooking apparatus has two plates which apply heat and pressure to cook an initial food material, wherein one plate is movable toward the other plate manually to close a cooking space, then is moved by a drive to apply a pressure to the food material, and is urged to an open position by a spring. 
Adamson (US 4586428 A) discloses, a clamshell type grill having an upper cooking platen mounted on a platen support arm for swinging movement between a lower cook position overlying a lower cooking platen and a raised position inclined upwardly from the lower cooking platen.  The upper platen is manually operable to its lower cook position in which an arm stop in the arm engages an arm stop abutment and a pneumatic clamp cylinder is arranged to press and hold the platen support arm in its lower cook position.  The upper platen is mounted on the platen support arm for limited floating movement in a direction perpendicular to the upper platen and adjustable platen stops on the platen support arm are arranged to engage platen stop abutments on the upper platen to limit downward movement of the upper platen to a preset lower position relative to the platen support arm and thereby control spacing of the upper platen from the lower platen.
Morley (US 3776124 A) discloses, an automatic sandwich grill in which upper and lower heated platens engage one or more sandwiches or bread slices with regulated continuous pressure, and a timer acts at the end of a variable cooking time to separate the platens and steeply tilt the lower platen to discharge the cooked product.  The upper platen is yieldingly 

Examiner’s Amendments
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with attorney Stephen Smith on 03/29/2021. The application has been amended as follows:
In claim 1:
In line 1, enter new line and indent 5” after “A grill, comprising:”, enter new line and indent 5” after “a first platen assembly;”,
In line 2, enter new line and indent 5” after “the first platen assembly;”, 
In line 4, enter new line and indent 5” after “a two phase motor with first and second coils; and”, insert “comprises a processor and a memory” after “a control”,
In line 7, delete “the motor is not supplied with current to rotate the motor” and replace with “one or both of the first and second motor coils of the motor is shorted” after “first platen assembly while”,
In line 9, delete “EMF”, and replace with “electromotive force (EMF)” after “so that back”, 

The amendments above result in amended claim 1 to appear as (insertions underlined):
1. (Currently Amended)    A grill, comprising: 
a first platen assembly; 
a second platen assembly movable with respect to the first platen assembly; 
a motor operable to move the second platen assembly with respect to the first platen assembly, wherein the motor is a two phase motor with first and second coils; and 
a control comprises a processor and a memory operable to measure movement of the second platen assembly with respect to the first platen assembly while one or both of the first and second motor coils of the motor is shorted  
wherein the control is operable to intermittently short one or both of the first and second motor coils of the motor so that back electromotive force (EMF) generated by motor movement due to mechanical movement of the second platen assembly causes current to flow in the respective shorted motor coil, wherein the first coil is driven through a first full bridge rectifier circuit (Q1-Q4) and the second coil is driven through a second full bridge rectifier circuit (Q5-Q8T), wherein the first and second coils are connected in series with a respective first or second resistor via the respective first or second full bridge rectifier circuit,
wherein the first motor coil is shorted by turning on transistors Q2 and Q4 and the second motor coil is shorted by turning on transistors Q6 and Q8 and the control is configured to measure the resulting current generated by the respective first and second shorted motor coils across the respective first or second resistor[[.]].
Cancel claims 9-14.
Reasons for Allowance
Allowance of claims 1-3, 5-8, and 15 is indicated because the prior art of record (Nevarez in view of Gregori) do not disclose/suggest the combination of “a second platen assembly of a grill is movable with respect to the first platen assembly of the grill by a two phase motor with first and second coils, wherein the first coil is driven through a first full bridge rectifier circuit (Q1-Q4) and the second coil is driven through a second full bridge rectifier circuit (Q5-Q8T), wherein the first and second coils are connected in series with a respective first or second resistor via the respective first or second full bridge rectifier circuit, wherein a movement of the second platen assembly with respect to the first platen assembly is measured by a control comprises a processor and a memory so that the control is operable to intermittently short one or both of the first and second motor coils of the motor so that back electromotive force (EMF) generated by motor movement due to mechanical movement of the second platen assembly causes current to flow in the respective shorted motor coil, wherein the first motor coil is shorted by turning on transistors Q2 and Q4 and the second motor coil is shorted by turning on transistors Q6 and Q8 and the control is configured to measure the resulting current generated by the respective first and second shorted motor coils across the respective first or second resistor” as cited in claim 1.
The prior art of record (Nevarez in view of Gregori) do not disclose the combination of elements above. Nevarez discloses, referring to FIG. 7, a detector 80 monitors the motor current of drive motor 56.  When upper platen 32 contacts food product 72, the motor current changes.  Detector 80 detects this current change and signals motor controller 64.  Detector 80 can either be separate from motor controller 64 or integral with motor controller 64.  If integral, there is no need for detector 80 to signal motor controller 64.  Detector 80 includes a current sensing resistor 
However,  at the time the invention was made, one of ordinary skill in the art would not have found obvious teachings or motivation among other prior arts to modify the prior primary prior art reference (Nevarez), such as “a second platen assembly of a grill is movable with respect to the first platen assembly of the grill by a two phase motor with first and second coils, wherein the first coil is driven through a first full bridge rectifier circuit (Q1-Q4) and the second coil is driven through a second full bridge rectifier circuit (Q5-Q8T), wherein the first and second coils are connected in series with a respective first or second resistor via the respective first or second full bridge rectifier circuit, wherein a movement of the second platen assembly with respect to the first platen assembly is measured by a control comprises a processor and a memory so that the control is operable to intermittently short one or both of the first and second motor coils of the motor so that back electromotive force (EMF) generated by motor movement due to mechanical movement of the second platen assembly causes current to flow in the respective shorted motor coil, wherein the first motor coil is shorted by turning on transistors Q2 and Q4 and the second motor coil is shorted by turning on transistors Q6 and Q8 and the control 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VY T NGUYEN whose telephone number is (571)272-6015.  The examiner can normally be reached on Monday-Friday (10am-6pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TU HOANG can be reached at 571-272-4780.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 

/VY T NGUYEN/Examiner, Art Unit 3761                                                                                                                                                                                                        
/TU B HOANG/Supervisory Patent Examiner, Art Unit 3761